Citation Nr: 0123132	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claims of 
entitlement to service connection for residuals of right and 
left ankle injuries.  The veteran subsequently perfected this 
appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence needs to be accomplished before the veteran's 
claims can be considered further.  

The veteran contends that he injured both of his ankles 
during service and continues to have severe pain as a result 
of those injuries.  The veteran further contends that his 
injuries are affecting his current job performance.

Service medical records indicate that in March 1988, the 
veteran was seen for complaints of right ankle pain after 
stepping in a hole.  The diagnosis was "mild eversion right 
ankle sprain."  In January 1990, the veteran jammed his foot 
while playing basketball and was subsequently seen for 
complaints of left foot pain.  Diagnosis at this time was 
"[a]chilles tendonitis."

According to the veteran, he receives treatment for both 
ankles at VA Medical Center (MC) Mountain Home.  Medical 
records from VAMC Mountain Home for the period from February 
1999 to November 2000 have been obtained and associated with 
the claims folder.  In a statement dated March 2001, the 
veteran indicated that he currently receives treatment at 
VAMC on a month to month basis.

VA medical records reveal that in July 1999, the veteran was 
diagnosed as having degenerative joint disease, instability 
bilateral ankles.  It was noted, however, that X-rays taken 
in February 1999 revealed no significant findings.  In April 
2000, the veteran was seen in the podiatry clinic for 
bilateral ankle pain and the assessment was "[t]endonitis 
bilateral peroneal tendons bilateral."  X-rays of both 
ankles taken at this time revealed no bone, joint or soft 
tissue abnormalities.

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability and indicates the disability 
may be associated with service.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

The record contains evidence that the veteran currently 
receives medical treatment for bilateral ankle pain.  
Further, service medical records indicate that the veteran 
sprained his right ankle and injured his left foot during 
service and the veteran has indicated that these injuries 
have continued to plague him since his discharge from 
service.  As such, a medical examination is required.

Upon review of the record, it does not appear that the 
veteran has undergone a VA examination in connection with his 
claims.  The Board notes that a February 7, 1999 radiology 
report refers to a compensation and pension (C&P) examination 
done 2/4.  The record, however, does not contain any report 
of this examination and there is no indication that a C&P 
examination was ever scheduled.

Accordingly, this case is remanded for the following:

1. The RO should obtain any and all 
treatment records from VAMC Mountain 
Home for the period from November 2000 
to the present.  These records should 
then be associated with the claims 
folder.

2. The RO should determine whether the 
veteran ever underwent a C&P 
examination in connection with his 
claims.  If so, any available reports 
should be obtained and associated with 
the claims folder.

3. After completion of the above, and 
association of any accumulated 
evidence with the claims folder, the 
veteran should be scheduled for a VA 
examination of his ankles.  The 
veteran's claims folder should be 
reviewed by the examiner in 
conjunction with the examination.  If 
the veteran is diagnosed with a 
current ankle disability, the examiner 
should provide an opinion, based on 
the examination and review of all 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current ankle disability is 
related to the injuries suffered 
during service.  A complete rationale 
for any opinion offered should be set 
forth in the examination report.

4. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.

5. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
residuals of right and left ankle 
injuries is warranted.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2000).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




